[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendant's motion to strike paragraph 11f of the First and Second Counts and to strike entirely Third Count and Fourth Count of the amended complaint is denied for failure to comply with Sec. 154 of the Practice Book. Said motion fails to set forth each claim of insufficiency and distinctly specify the reason or reasons for such claimed insufficiency.
Said motion to strike paragraph 11f of First and Second Counts is denied for the additional reason that it attacks only a part of a cause of action.
This court observes that the Second, Third and Fourth Counts do not include paragraph 11 of the First Count.
Accordingly, the motion to strike is denied.
Ronald J. Fracasse, Judge CT Page 7306